PER CURIAM.
We have for review the decision in Patten v. State, 733 So.2d 1159 (Fla. 5th DCA 1999), in which the district court affirmed the lower court’s decision (interpreting the Prison Releasee Reoffender Act, section 775.082(8), Florida Statutes (1997)(the “Act”) to be a mandatory sentencing provision). In so doing, the Fifth District relied on Woods v. State, 740 So.2d 20 (Fla. 1st DCA 1999), and McKnight v. State, 727 So.2d 314 (Fla. 3d DCA 1999). We have jurisdiction. See art. V, § 3(b)(3), Fla. Const.
We recently held that the Prisoner Re-leasee Reoffender Act does not violate separation of powers, and rejected other constitutional challenges to the Act. See State v. Cotton, SC94996 & SC95281, — So.2d -, 2000 WL 766521 (Fla. June 15, 2000). For the reasons expressed in Cotton, we *507approve the Fifth District’s decision in this case.
It is so ordered.
HARDING, C.J., and SHAW, WELLS, ANSTEAD, PARIENTE and LEWIS, JJ., concur.
QUINCE, J., dissents with an opinion.